Name: Commission Regulation (EC) No 2944/95 of 18 December 1995 amending Regulation (EC) No 1153/95 adopting a protective measure applying to imports of garlic originating in China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  Asia and Oceania;  information and information processing
 Date Published: nan

 21 . 12. 95 HEN Official Journal of the European Communities No L 308/17 COMMISSION REGULATION (EC) No 2944/95 of 18 December 1995 amending Regulation (EC) No 1153/95 adopting a protective measure applying to imports of garlic originating in China quantity far greater than that allowed by that Regulation ; whereas the size of the excess is such that it cannot but have adverse effects on the Community market in garlic ; whereas it is therefore necessary to reduce the quantities fixed for the months of January to May 1996 by the amount of the excess quantity, by amending Regulation (EC) No 1153/95, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 28 (2) thereof, Whereas Commission Regulation (EC) No 1153/95 (3) limits the issue of import licences to a maximum monthly quantity for the period 1 June 1995 to 31 May 1996 ; whereas the Regulation lays down that, should this quantity be exceeded, the Commssion is to lay down the conditions under which licences may be issued ; Whereas in September 1995 the quantities for which import licences were sought in the Community exceeded the quantity fixed for the month in question ; whereas, Regulation (EC) No 2141 /95 (4), the Commission esta ­ blished the extent to which import licences could be issued in respect of these applications ; Whereas, as a result of an incorrect application of Regula ­ tion (EC) No 2141 /95, import licences were issued for a Article 1 In the Annex to Regulation (EC) No 1153/95, for the months January to May in the column entitled 'Sub-pe ­ riod', the figure '1 000' in the column entitled 'Quantity' is replaced by the figure '955'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . ¥) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 116, 23. 5. 1995, p. 23. ( «) OJ No L 214, 8. 9. 1995, p. 29.